ACKNOWLEDGMENT, RELEASE and AMENDMENT TO CREDIT AGREEMENT

ACKNOWLEDGMENT, RELEASE AND AMENDMENT TO CREDIT AGREEMENT, dated as of January
30, 2003 (this "Agreement"), to the Credit Agreement referred to below, is
entered into by and among GOTTSCHALKS INC., a Delaware corporation ("Borrower");
KIMCO CAPITAL CORP., a Delaware corporation (in its individual capacity,
"Kimco"), for itself, as a Lender, and as Agent for Lenders (the "Agent"); and
the other Lenders party thereto from time to time.

W I T N E S S E T H

WHEREAS, Borrower, Agent and Lenders are parties to that certain Credit
Agreement dated as of March 22, 2002 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement");

WHEREAS, Borrower and Gottschalks Credit Receivables Corporation, a Delaware
corporation ("GCRC"), desire (i) to sell, free and clear of Agent's Liens, all
of their interests in the Account Portfolio Assets (as defined in the Household
Purchase Agreement defined below) to Household Bank (SB), N.A. ("Household")
pursuant to the terms and conditions of that certain Purchase and Sale Agreement
attached as Exhibit B hereto (the "Household Purchase Agreement"), (ii) to
provide for certain temporary services by Borrower to Household pursuant to that
certain Interim Servicing Agreement attached as Exhibit C hereto (the "Household
Servicing Agreement") and (iii) to provide for the termination of the
Securitization Facility and the prepayment and cancellation of the Certificates
(as defined in that certain Escrow Agreement attached as Exhibit D hereto (the
"Escrow Agreement")) including, without limitation, the Pledged Certificates (as
defined in the GCRC Pledge Agreement), pursuant to the terms and conditions of
the Prepayment Agreements (as defined in the Escrow Agreement);

WHEREAS, in connection with the transactions contemplated by the Household
Purchase Agreement, Borrower desires to terminate the private label credit card
program presently in place pursuant to the Securitization Facility and enter
into a private label credit card program to be provided by Household pursuant to
that certain Credit Card Program Agreement attached as Exhibit A hereto (the
"Household Credit Card Agreement");

WHEREAS, Borrower has requested that Agent and each Lender release their Liens
on the Released Assets (as hereinafter defined), and Agent and each Lender is
willing to do so but only on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the agreement herein contained and for other
good and valuable consideration, the receipt, adequacy and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

RELATION TO THE CREDIT AGREEMENT; DEFINITIONS.

Capitalized Terms.

For all purposes of this Amendment, capitalized terms used herein without
definition shall have the meaning specified in the Credit Agreement, and if not
defined therein then in the other Loan Documents, as said agreements shall be in
effect on the Effective Date (as hereinafter defined) after giving effect to
this Agreement.





ACKNOWLEDGEMENT, RELEASE AND, AMENDMENT



Acknowledgement, Release and Amendment

.
 1. Upon (and subject to) the occurrence of the Effective Date (as hereinafter
    defined), Agent and each Lender will and hereby does (a) acknowledge (i) the
    execution and delivery by Borrower and GCRC, as applicable, of the Household
    Credit Card Agreement, the Household Purchase Agreement, the Household
    Servicing Agreement and the Prepayment Agreements, and to the sale of the
    Account Portfolio Assets (as defined in the Household Purchase Agreement)
    upon each Closing pursuant to the Household Purchase Agreement, and (ii) the
    termination of the Securitization Facility and the prepayment and
    cancellation of the Certificates (as defined in the Escrow Agreement)
    including, without limitation, the Pledged Certificates (as defined in the
    GCRC Pledge Agreement), and (b) release its Liens in that certain Collateral
    that constitutes Account Portfolio Assets (as defined in the Household
    Purchase Agreement) existing as of and sold at each Closing pursuant to the
    Household Purchase Agreement (such assets herein referred to as "Released
    Assets"). Agent will, at the Borrowers' sole expense, execute and deliver
    and/or cause to be filed such documents as Borrower or Household may
    require, including the delivery of a partial release of the Released Assets
    pursuant to a UCC financing statement amendment in substantially the form of
    Exhibit E attached hereto, provided, however, that the Liens of Agent for
    the benefit of the Lenders shall automatically attach to the Borrower's
    interest in the proceeds under the Household Purchase Agreement and, further
    provided, that this release shall only apply to Released Assets.
 2. Agent and each Lender hereby acknowledge that Borrower intends to dissolve
    GCRC and further acknowledges and agrees that upon such dissolution, the
    GCRC Pledge Agreement shall be deemed terminated and of no further force or
    effect and all Liens of the Agent on the Stock of GCRC shall be deemed
    terminated.
 3. Annex A to the Credit Agreement is hereby amended by deleting the last
    sentence of the definition of "Accounts" and replacing it with the
    following:

    "For purposes of this Agreement, the term "Accounts" shall not include (i)
    GCRC Receivables only to the extent such GCRC Receivables have been sold or
    otherwise transferred to the Gottschalks Master Credit Card Trust pursuant
    to the Receivables Purchase Agreement or (ii) any Released Assets (as
    defined in that certain Consent and Amendment to Credit Agreement dated as
    of January 30, 2003 among Borrower, Agent and the Lenders."

 4. Section 2(a)(i) of the Security Agreement is hereby deleted in its entirety
    and replaced with the following:

"(i) all Accounts (including, without limitation, all Credit Card Receivables
and all GCRC Receivables which have not been sold or otherwise transferred to
the Gottschalks Master Credit Card Trust pursuant to the Receivables Purchase
Agreement, but not including any Released Assets (as defined in that certain
Acknowledgment, Release and Amendment to Credit Agreement dated as of January
30, 2002 among Borrower, Agent and the Lenders));"

Limitation. Except as expressly acknowledged, released or amended under Section
2.1 hereof, all of the representations, warranties, terms, covenants,
conditions, and Events of Default of the Credit Agreement shall remain unamended
and unwaived and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms. The acknowledgement and
release set forth herein shall be limited precisely as provided for herein, and
shall not be deemed a waiver of, amendment of, consent to or modification of any
other term, provision or Event of Default under the Credit Agreement or of any
term or provision of any other instrument referred to therein or herein or of
any transaction or further or future action on the part of Borrower which would
require the consent of the Agent or any Lender under the Credit Agreement.





CONDITIONS



Effective Date

. The consent, waiver, and release set forth in this Agreement shall become
effective as of the date first written above (the "Effective Date") when (and
only when) all of the conditions set forth in this Section shall have been, or
shall be concurrently with the effectiveness hereof, satisfied or waived, in
each case as determined by Agent in its sole discretion.
Execution
and Delivery of Documents.
Agent shall have received counterparts of this Agreement , duly executed by the
parties thereto.
Initial Closing; Deposit of Estimated Initial Purchase Price into Escrow
Account.
The initial Closing shall have occurred under the Household Purchase Agreement
and the Estimated Initial Purchase Price (as defined in the Household Purchase
Agreement) shall have been deposited into the Escrow Account (as defined in the
Household Purchase Agreement).
Effective Date under GE Documents
. The "Effective Date" shall have occurred under that certain Consent and Fourth
Amendment to Credit Agreement among Borrower, General Electric Capital
Corporation, and certain other parties thereto dated as of the date hereof.





MISCELLANEOUS.

Representations and Warranties
. To induce Agent and Lenders to enter into this Agreement, Borrower hereby
represents and warrants that:

 a. The execution, delivery and performance by Borrower of this Agreement are
    within Borrower's corporate power and have been duly authorized by all
    necessary corporate and shareholder action.
 b. This Agreement has been duly executed and delivered by or on behalf of
    Borrower.
 c. This Agreement constitutes a legal, valid and binding obligation of Borrower
    enforceable against Borrower in accordance with its terms, except as
    enforceability may be limited by applicable bankruptcy, insolvency,
    reorganization, moratorium or similar laws affecting creditors' rights
    generally and by general equitable principles (whether enforcement is sought
    by proceedings in equity or at law).
 d. No Default has occurred and is continuing after giving effect to this
    Agreement.
 e. No action, claim or proceeding is now pending or, to the knowledge of
    Borrower, threatened against Borrower, at law, in equity or otherwise,
    before any court, board, commission, agency or instrumentality of any
    federal, state, or local government or of any agency or subdivision thereof,
    or before any arbitrator or panel of arbitrators, (i) which challenges
    Borrower's right, power, or competence to enter into this Agreement or, to
    the extent applicable, perform any of its obligations under this Agreement,
    the Credit Agreement as amended hereby or any other Loan Document, or the
    validity or enforceability of this Agreement, the Credit Agreement as
    amended hereby or any other Loan Document or any action taken under this
    Agreement, the Credit Agreement as amended hereby or any other Loan Document
    or (ii) which if determined adversely, is reasonably likely to have or
    result in a Material Adverse Effect after giving effect to this Agreement.
    To the knowledge of Borrower, there does not exist a state of facts which is
    reasonably likely to give rise to such proceedings.

Expenses
. Borrower hereby reconfirms its obligations pursuant to
Section 11.3
of the Credit Agreement to pay and reimburse Agent for all reasonable costs and
expenses (including, without limitation, reasonable fees of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement and all other documents and instruments delivered in connection
herewith.
GOVERNING LAW
. THIS AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
Counterparts; Telefacsimile Transmission
. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Agreement by signing any such counterpart.
Delivery of an executed counterpart of this Agreement by telefacsimile shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile also shall deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

[Signature Page to Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

GOTTSCHALKS INC.

By: /s/ James Famalette
Title: President & CEO



KIMCO CAPITAL CORP.

,



as Agent and Lender

By: /s/ Raymond Edwards

Title: Vice President

 

[Signature Page to Acknowledgement, Release and Amendment]

Acknowledgment, Consent and Agreement to Acknowledgement, Release and Amendment
to Credit Agreement:

The undersigned hereby acknowledges and consents to each of the amendments to
the Credit Agreement effected by this Amendment.

Acknowledged, consented and agreed to as of January __, 2003.

GOTTSCHALKS CREDIT RECEIVABLES CORPORATION, a Delaware corporation

 

By: /s/ Michael Geele

Title: President

 

 

 

 

 

 

 

[GCRC Acknowledgement and Consent to Acknowledgement, Release and Amendment]




--------------------------------------------------------------------------------




Exhibit A



Household Credit Card Agreement




--------------------------------------------------------------------------------




Exhibit B



Household Purchase Agreement






--------------------------------------------------------------------------------




Exhibit C



Household Servicing Agreement




--------------------------------------------------------------------------------




Exhibit D



Escrow Agreement




--------------------------------------------------------------------------------




Exhibit E



Partial Release



 




--------------------------------------------------------------------------------


